Dismissed and Memorandum Opinion filed April 26, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00205-CR
____________
 
JOHNOTHAN KENNEDY GUIDRY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 232nd District Court

Harris County, Texas
Trial Court Cause No. 1276242
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to robbery causing bodily
injury.  In accordance with the terms of a plea bargain agreement with the
State, the trial court sentenced appellant on February 22, 2011, to confinement
for five years in the Institutional Division of the Texas Department of
Criminal Justice.  Appellant filed a pro se notice of appeal.  We dismiss the
appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Anderson, Brown, and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).